 4:17-cr-03096-RGK-CRZ Doc # 136 Filed: 11/02/20 Page 1 of 1 - Page ID # 417




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:17CR3096

      vs.
                                                          ORDER
RICHARD L. GATHERCOLE,

                   Defendant.


      Based on the government’s response (Filing 132),

      IT IS ORDERED that the defendant’s motion to proceed in forma pauperis is
denied because it is frivolous.

      Dated this 2nd day of November, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
